OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             ©FFSCfAL BUSINESS
                                                               Mi g/i &• —wJ /amiujigas
             STATE OF TEXAS;- ff-                              2 w^*- sci^l^iEsrssii^esr*
                                                                                  P1TNEV BOWES
             PENALTY FOR ''•"' "
                                                               02 1M
             PRIVATE USE                                       0004279596         JAN29 2015'

GONZALES, JOHN EDWARD -Jr. 6tUitfm^ MAILEDFR0M W^6n2,6030-04
This is to advise that the Courfhas'denied without written order the application for
writ of habeas corpus on the findings.6f the trial-court without a hearing.
                                                                           Abel Acosta, Clerk

                              JOHN EDWARD GONZALES
                                                     C #1241742



                                             PP